[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON DEFENDANT'S AMENDED MOTION FORRECONSIDERATION DATED FEBRUARY 1, 1995
The court, in its Memorandum of Decision dated December 15, 1994 which denied the defendant's motion to intervene, considered General Statutes § 31-293(a) in its entirety [13 CONN. L. RPTR. 146]. A direct reading of that section permits an employer who is a party defendant in an action to join as a party plaintiff in any case in which an employee bringsan action against a third party.
In this case, the employee, Wanda Scandura, brought this action against the employer only and not a third party. The above sentence from § 31-293 is therefore inapplicable.
The court, after reviewing the respective memoranda of law regarding intervention in this matter, the defendant's Amended Motion for Reconsideration; the respective oral arguments and the relevant case law, concludes that its decision was proper.
The defendant's Amended Motion for Reconsideration is denied.